Citation Nr: 1212267	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  05-38 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for respiratory conditions, to include chronic obstructive pulmonary disease (COPD), bronchial asthma, and chronic shortness of breath, on a direct basis or as secondary to service-connected pulmonary tuberculosis.  


REPRESENTATION

Appellant represented by:	Francis P. Kehoe, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to February 1962 and May 1964 to May 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

A Travel Board hearing was held in June 2007 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  Additional evidence received at the hearing was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c) (2009); see also Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 327 F.3d 1339, 1346 (Fed. Cir. 2003).  

The appeal was remanded in October 2007, November 2009, and September 2010 for additional evidentiary development and has now been returned to the Board for further appellate consideration.  

The Board has reclassified the claim as on the title page of this decision to better reflect the issue on appeal.  

Service connection is in effect for pulmonary tuberculosis, pleurisy from history.  A 10 percent rating has been in effect since May 1969.  A noncompensable rating has been in effect since May 1969 for irritable duodenal bulb.  



FINDING OF FACT

The Veteran's respiratory disorders, to include COPD, bronchial asthma, and chronic shortness of breath, are not shown by the probative evidence of record to be causally related to a disease, injury, or event in service, or to a service-connected disability.  


CONCLUSION OF LAW

Chronic respiratory disorders, to include COPD, bronchial asthma, and shortness of breath, were not incurred in or aggravated during active service, nor are they the result of or aggravated by the Veteran's pulmonary tuberculosis.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, correspondence to the Veteran from the RO (to include letters in November 2004, March 2006, December 2007, and December 2008) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the March 2006, December 2007, and December 2008 letters mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Factual Background

The service treatment records (STRs) show that the Veteran was noted to have acute rhinitis and sinusitis in 1961.  During his second period of active duty, a history of chronic bronchitis (and he was diagnosed with the condition) in August 1967 was recorded.  He was hospitalized in October 1967 for left pleural effusion.  He had previously complained of pain on the left side.  Chest X-rays showed an increasing amount of fluid in the left chest.  Sputum smears and cultures were negative for acid fast bacilli during October and November 1967.  Corresponding cultures were negative and the fluid resolved considerably.  The diagnosis of tuberculosis was substantiated by positive gastric cultures in October and December 1967.  The Veteran was placed on anti-tuberculosis therapy and no positive sputum tests were found thereafter.  The diagnosis was tuberculosis, lungs minimal, stable, and negative.  

Upon VA examination in August 1969, chest X-rays showed increased fibrous and calcified material.  There was no evidence of active disease.  The diagnosis was tuberculosis, pulmonary from history.  

In an October 1969 rating decision, service connection was established for pulmonary tuberculosis, with pleurisy, by history, and a 10 percent rating was assigned.  

Additional VA examination was conducted in October 1974.  There had been no recurrence of his pulmonary tuberculosis and examination showed that the lungs were clear to percussion without rales or wheezes.  When examined by VA in March 1979, minimal changes in pulmonary function were noted since the previous exam.  

VA records show that the Veteran was treated in 1991 for asthma.  

At a personal hearing in July 1992, the Veteran testified that he had been treated a couple of times over the years for bronchitis, and that while he had been told back in 1979 that he chronic bronchitis, he had since been told that it was not bronchitis, but had been asthma all along.  He complained of severe shortness of breath which limited and restricted his activities.  He indicated that he had been under continuous treatment with various medications to address the decrease in the ability to breathe.  

When examined by VA in August 1992, the Veteran gave a history of having tuberculosis in 1967.  He began to have recurrent attacks of bronchitis after exposure to a fire in 1967.  The bronchitis came on in cold weather and with exertion.  Over the years, he had gradually become worse and at the present time, he was using medication for the condition.  He had attacks of wheezing, shortness of breath, coughing and tightness of the chest.  For treatment, he was on medications and an inhaler.  These resulted in some relief, and he stopped working in an atmosphere of dust and avoided smoke.  Exam of the lungs showed no restriction to respiratory excursion and that they were clear to auscultation.  

On file is a decision from the Social Security Administration (SSA) awarding the Veteran disability benefits, effective in 1993, for chronic broncospastic COPD with chronic asthmatic complaints.  

VA records dated from 1996 through 2011 are of record.  These records denote treatment for hypertension and gastrointestinal problems, to include a duodenal ulcer.  He was also treated for asthma.  Specific documents are detailed below.  

VA examination report from August 2004 reflects that the Veteran reported no active tuberculosis.  He was not on any medications for this condition.  Physical exam showed a normal chest and lungs that were clear to auscultation and percussion.  The final diagnoses included inactive status post pulmonary tuberculosis.  

In October 2004, the Veteran filed a claim for service connection for COPD as secondary to his pulmonary tuberculosis.  

In an October 2004 opinion, R.H.W., M.D., opined that the Veteran was "suffering from COPD which is related to his history of pulmonary tuberculosis."  

Upon VA examination in April 2005, the examiner noted review of the claims file, to include the statement summarized above as provided by a private physician.  The examiner stated that pulmonary tuberculosis does not cause obstructive lung disease, though it might cause some restrictive changes if there was scarring.  The Veteran was also noted to have asthma, which could cause obstructive changes and is also a type of COPD.  The examiner concluded that the Veteran's asthmatic obstructive lung disorder was not secondary to pulmonary tuberculosis.  

Added to the record in November 2005 were several medical articles/treatises as obtained from the internet regarding respiratory disorders.  The Veteran highlighted areas in support of his claim.  One highlighted paragraph indicates that if one had a chronic infection such as active tuberculosis, recurrent pneumonia, or recurrent fungal infections in the lungs, this could lead to COPD; and lung infection that occurred repeatedly wore out the lungs over time and could cause irreparable damage.  One article included comment that a risk factor for COPD was a history of childhood respiratory infections and heredity.  

Dr. R.H.W., M.D., provided additional statement dated in June 2007.  The entire statement reads as follows:  "Please be advised that [the Veteran] is suffering from COPD which is more likely than not a result from his pulmonary T.B."  

The Veteran reiterated his contentions at a personal hearing in June 2007.  

Upon VA examination in January 2009, the examiner reviewed the claims folder, noted the Veteran's military service and incurrence of tuberculosis, and history of exposure to silica and asbestos from civilian occupations.  On exam, the lungs had clear distant breath sounds, P2 was not accentuated, and there was no right ventricular heave, no cyanosis, clubbing, or edema.  The examiner noted the previously stated opinion from the private doctor and noted that the Veteran carried a diagnosis of COPD despite being followed by a pulmonary physician.  The examiner opined that the Veteran's pulmonary disease of asthma was unrelated to tuberculosis and also that restrictive lung disease was more than likely related to the Veteran's occupational exposure to silica and asbestos.  In conclusion, the examiner reiterated that it was unlikely that any obstructive lung disease which could only be construed as asthma in situation is related to the Veteran's tuberculosis exposure and/or its treatment.  

Additional VA examination was requested in a 2009 to address the question of whether the service-connected pulmonary tuberculosis had aggravated any current respiratory disability.  When examined by VA in February 2010, bronchial asthma was diagnosed, and the examiner stated that this condition had not been aggravated by pulmonary tuberculosis.  He reviewed the claims file before providing this opinion.  In further detail, the examiner noted that the Veteran's pulmonary tuberculosis was not currently active, and there was no ongoing disorder caused by the tuberculosis that could aggravate the asthma.  There was no increase in the severity of the bronchial asthma due to the service-connected pulmonary tuberculosis.  The tuberculosis occurred many years ago during service, and he was diagnosed with asthma "only in the past decade, in about 1990."  The examiner also noted agreement with the 2005 examiner who stated that pulmonary tuberculosis did not cause obstructive lung disease and further pointed out that bronchial asthma is a form of obstructive lung disease.  He concluded that the Veteran's bronchial asthma was not secondary to pulmonary tuberculosis and had not been aggravated by service-connected pulmonary tuberculosis.  

As noted by VA in a September 2010 remand, the examiner who conducted the February 2010 examination mistakenly stated that the Veteran had no history of bronchitis.  The claim was again remanded for an addendum opinion that addressed whether it was at least as likely as not that the Veteran's presently diagnosed bronchial asthma was related to service, to include his inservice treatment in August 1967 for this condition.  

The addendum opinion, dated in November 2010, reflects that the examiner, who had previously examined the Veteran, again reviewed the entire claims file.  He noted that he had mistakenly said that the Veteran had no history of bronchitis during service.  In fact, his current review showed that the Veteran had acute bronchitis in 1967 which was subsiding at that time.  He added that acute bronchitis was a self-limited illness that resolved after a short period of time.  Current bronchial asthma was diagnosed in approximately 1990.  Current bronchial asthma was not related to service.  

A private physician, A. P, M.D., provided a November 2010 opinion as to current respiratory problems in a letter.  The examiner noted that the Veteran suffered from chronic shortness of breath.  His medical history, to include COPD, asthma, and a history of cigarette smoking was noted.  It was also noted that the appellant gave a history of exposure to smoke during a ship fire.  At present, the Veteran complained of exertional dyspnea and occasional cough.  The examiner noted that the Veteran used to smoke one pack per day for 20 years and quit 30 years ago.  His opinion was that it was as likely as not that the Veteran's shortness of breath on minimal exertion was due to the inservice history of smoke exposure and tuberculosis contracted while working on the ship.  Nevertheless, the Veteran's significant history of smoking probably worsened the underlying lung disease.  

In a July 2011 VA report, provided by an examiner who had not previously reviewed the record or examined the Veteran, he noted that he reviewed the entire claims file, to include the various opinions as summarized above.  He noted that the Veteran was a smoker for 20 years, which resulted in COPD.  After leaving military service, he worked in construction for 10 years and was exposed to silica and had a history of pulmonary nodules, which were mostly caused by pneumoconiosis due to occupational exposure to silica from sand blasting.  His pulmonary function tests (PFTs) showed mild restrictive dysfunction with mild reduction of diffusing capacity.  These findings were more consistent with a history of exposure to silica/pneumoconiosis.  Even though the private physician (in November 2010) had opined that the Veteran had increased shortness of breath as a result of inservice exposure to ship fire smoke, this examiner stated, with the findings as referenced above, he did not agree with the conclusion drawn by the private physician in November 2010.  He pointed out that PFTs from June 2006 were stated to be normal.  The examiner also noted that records in 2000 showed that the Veteran said that he was active and walked 4 miles per day.  The examiner noted that this was several years after the episode of exposure to smoke in a ship fire.  

Further, the Veteran's shortness of breath on minimal exertion was most likely due to his COPD/asthma and pneumoconiosis and was not at least likely as not caused by the stated smoke exposure and tuberculosis contracted while working on the ship more than 40 years ago.  The examiner noted that though a private physician had noted in November 2010 that the Veteran had increased shortness of breath and occasional cough after exposure to smoke in a ship fire, records show that the Veteran was fully functional without limitations from breathing problems at that time.  

Analysis

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board also has the responsibility to weigh the evidence, including the medical evidence, to determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others, provided it offers an adequate basis for so doing.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Based on a review of the complete evidence of record, the Board concludes that the probative evidence is against the Veteran's claim of entitlement to service connection for a chronic respiratory disorder.  In this regard, as noted above, the Board has considered whether service connection is warranted either on a direct or secondary basis.  

The Board notes that, whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The Board finds that the preponderance of the evidence is against the claim for service connection for chronic respiratory disorders, to include COPD, asthma, and shortness of breath.  The appellant is competent to report his respiratory symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, his statements that these conditions are of service origin or that his pulmonary tuberculosis led him to develop his respiratory disorders, are largely a matter of conjecture.  There is no observable process by which the Veteran could report that these conditions were incurred during service or that pulmonary tuberculosis caused him to develop COPD, asthma, or shortness of breath.  He is not shown to have any expertise to establish this relationship.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  But also see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), which holds that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Such is not the case here.  

It is noted that the objective VA examiners' reports from 2005, 2009, 2010, and 2011 reflect diagnoses of asthma/bronchial asthma and chronic shortness of breath.  In their totality, these reports provide opinions in agreement that there is no relationship between these respiratory disorders and the Veteran's service-connected pulmonary tuberculosis.  While one VA examiner (in 2010) specifically noted that there was an opinion of record (see Dr. R.H.W.'s statements as summarized above) attesting to a relationship between the Veteran's COPD and his service-connected pulmonary tuberculosis, it was his opinion that asthma and/or shortness of breath were unrelated to tuberculosis.  He explained that while tuberculosis might result in some restrictive changes if there was scarring, the Veteran only showed obstructive lung disease which was unrelated to tuberculosis.  The VA examiners in early November 2010 and in July 2011 also indicated that they agreed with that opinion.  

As noted by these examiners, various tests over the years showed that the Veteran's pulmonary tuberculosis had remained inactive since military service.  Moreover, due to this inactivity, there was no ongoing disorder caused by the service-connected condition that could aggravate his asthma.  It was opined by VA examiners in 2010 and 2011 that inservice asthma was not chronic and that post service diagnosis of this condition was not made until 1990.  The 2011 VA examiner explained in detail why he disagreed with the 2010 opinion that the Veteran's inservice exposure to smoke from a ship fire likely resulted in shortness of breath.  Specifically, it was noted that it was much more likely that this was caused by the Veteran's history of smoking and his post service work exposure to silica.  In support of his conclusion, was the fact that the Veteran's PFTs showed restrictive dysfunction with mild reduction of diffusing capacity.  Such findings were more consistent with a history of exposure to silica/pneumoconiosis.  Moreover, PFT in 2006 was normal.  The Board places more weight on the medical opinions of record attesting to the fact that post service respiratory disorders, to include COPD, asthma, and chronic shortness of breath, are not secondary to service-connected  pulmonary tuberculosis.  The opinions of the VA examiners upon which these findings were based included review of the entire claims file and included rationale for their opinions as summarized above.  

It was also these VA examiners' opinions that no current respiratory disorder was of service origin.  While the Veteran was treated for bronchitis during service, it was noted by a VA examiner (see, e.g. examination report in November 2010), that this condition was acute and resolved.  This opinion was based on review of the findings made during service which gave the impression of an upper respiratory infection with bronchitis.  The examiner pointed out that this represented acute bronchitis which was not a chronic condition.  Chronic bronchitis was not shown until many years after service in 1990.  Another VA examiner agreed in July 2011.  He discounted the November 2010 opinion of a private physician who related the Veteran's current complaints of shortness of breath to inservice exposure to smoke, noting that contemporaneous records at the time did not show functional disability.  Moreover, post service records showed that he was active and without restrictions.  Such findings do not suggest that he had shortness of breath resulting from exposure to smoke many years prior.  Instead, his shortness of breath was more likely due to post service development of asthma, COPD, or pneumoconiosis (which most likely resulted from his history of smoking or his post service work exposure).  

While the private physicians' statements of record attesting that the Veteran had COPD which resulted from his pulmonary tuberculosis and that his chronic shortness of breath was due to inservice ship smoke, have been considered, the Board finds such statements of little probative value.  No rationale for such opinions was offered by either physician.  Nor does the record indicate that either physician reviewed the claims file.  

In this regard, it is noted that it is the Board's responsibility to weigh the credibility and probative value of all of the evidence and, in so doing, the Board may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  It is also the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The Board further notes that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis of the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 ( 1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Accordingly, the Board has accorded greater evidentiary weight to the VA specialists who reviewed the record and concludes that any current chronic respiratory disorder was not of service origin and did not result due to service-connected pulmonary tuberculosis.  Moreover, there was no aggravation of any current respiratory condition due to tuberculosis as this condition was, and had been, inactive for many years.  It is noted that the private physician provided no rationale for his opinion stating that COPD resulted from tuberculosis.  Moreover, the examiner who related the Veteran's shortness of breath to inservice smoke exposure did not even address the many years of the Veteran's smoking history, his post service exposure to silica, or the clinical findings after service which showed no functional limitations resulting in the years after the alleged exposure.  The VA examiners' opinions were based on review of the claims file and rationale was provided as to why any current respiratory disorder was not of service origin nor secondary to tuberculosis.  

The Board concludes that service connection on direct or secondary bases is not warranted.  As such, the Board finds that the preponderance of the evidence is against the appellant's respiratory disability claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert, supra. 


ORDER

Entitlement to service connection for COPD, asthma, or chronic shortness of breath, on a direct basis or as secondary to service-connected pulmonary tuberculosis, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


